DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Zeng (US 2017/0069848) teaches an OLED containing a composition for an emissive layer comprising a first compound and a second compound (paragraph 20).  The first compound is a fused indolocarbazole and the second compound is an iridium complex (page 3). One example of the first compound is found in HA65 (page 30):

    PNG
    media_image1.png
    178
    352
    media_image1.png
    Greyscale

HA65 reads on applicants’ CF2 all R(s) = H. Another example of the first compound can be found in A1 (page 11):

    PNG
    media_image2.png
    267
    377
    media_image2.png
    Greyscale

A1 is an indolocabazole with a pendant triazine group but lacks the dibenzofuran or dibenzothiophene as required by independent claim 1. Zeng also fails to teach two indolocarbazole compounds in the emissive layer. Zeng fails to teach applicants’ CF1 and CF2 in the emissive layer along with a dopant emitting in the range of 570nm to 750nm.
	Sannomiya (US 2015/0041785) teaches an OLED comprising a light emitting layer containing an indolocarbazole compound (paragraph 22). The indolocarbazole can be represented by A81 (page 24):



    PNG
    media_image3.png
    239
    435
    media_image3.png
    Greyscale

A81 reads on applicants’ CF1 wherein all R(s) = H; T = phenyl; L = single bond; X = O; Y2 = single bond; Ar1 = phenyl. Sannomiya fails to teach applicants CF2. Sannomiya fails to teach applicants’ CF1 and CF2 in the emissive layer along with a dopant emitting in the range of 570nm to 750nm.
	Neither Zeng nor Sannomiya teach, suggest or offer guidance that would render obvious modifying the respective OLEDs to arrive at the limitations of independent claim 1.
Claims 1-13 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786